                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 1 of 51
FORM EDC2850 Bankruptcy Appeal Transmittal Form (v.8.14)                                                           18−90029 − E − 11

              UNITED STATES BANKRUPTCY COURT
                   Eastern District of California
                                      1200 I Street, Suite 4
                                      Modesto, CA 95354
                                        (209) 521−5160
                                     M−F 9:00 AM − 4:00 PM                      FILED
                                     www.caeb.uscourts.gov                     Sep 30, 2019
                                                                            CLERK, U.S. DISTRICT COURT
                                     Mailing Address:                     EASTERN DISTRICT OF CALIFORNIA

                         Robert T. Matsui United States Courthouse
                                 501 I Street, Suite 3−200
                                   Sacramento, CA 95814


                                   BANKRUPTCY APPEAL TRANSMITTAL FORM

Case Number:             18−90029 − E − 11                                                        DCN:     MF−40
Debtor Name(s) and Address(es):
                                                                                District Court No.
   Jeffery Edward Arambel                                                       2:19-cv-1978 TLN (BK)
   433 Roxanne Drive
   Patterson, CA 95363



   TO:          U.S. District Court
                501 I Street, Suite 4−200, Sacramento, California 95814 ((916) 930−4000).

   FROM:        U.S. Bankruptcy Court
                Eastern District of California District Office No. 0972



    Bankruptcy Judge (who signed the order): Ronald H. Sargis
   Date Notice of Appeal Filed: 9/27/19
   Date of Entry of Order Appealed From: 9/16/19
   Date Bankruptcy Case Filed: 1/17/18
   Date Notice of Appeal and Notice of Referral of Appeal Mailed to Parties: 9/30/19
   Filing Fee Paid? Yes



Dated:                                                           For the Court,
9/30/19                                                          Wayne Blackwelder , Clerk




                                                                                                                                       27
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 2 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                         18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                  DCN:        MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Office of the US Trustee                        Jeffery Edward Arambel                          Reno F.R. Fernandez
         501 I St #7−500                                 433 Roxanne Drive                               221 Sansome St 3rd
         Sacramento, CA 95814                            Patterson, CA 95363                             Fl
                                                                                                         San Francisco, CA
                                                                                                         94104

         Iain A. Macdonald                               Matthew J. Olson                                James B. Sowka
         221 Sansome St                                  914 Thirteenth Street                           233 South Wacker Dr
         San Francisco, CA 94104                         Modesto, CA 95354                               #8000
                                                                                                         Chicago, IL 60606

         M. Ryan Pinkston                                AT&T Mobility II LLC                            American AgCredit,
         560 Mission St #3100                            %AT&T SERVICES INC.                             FLCA
         San Francisco, CA 94105                         KAREN A. CAVAGNARO PARALEGAL                    Tom Mouzes, Boutin
                                                         ONE AT&T WAY, SUITE 3A104                       Jones Inc.
                                                         BEDMINSTER, NJ. 07921                           555 Capital Mall
                                                                                                         #1500
                                                                                                         Sacramento CA 95814

         Berliner Cohen, LLP                             Braun International                             CNH Industrial Capital
         Berliner Cohen, LLP c/o Michael B. Ijams        Attn: Todd B. Wohl                              America LLC
         1601 I Street, Suite 150                        180 Sansome Street                              Dean Christopherson
         Modesto, CA 95354                               San Francisco, CA 94104                         Dawe &
                                                                                                         Christopherson
                                                                                                         1350 Treat Blvd #420
                                                                                                         Walnut Creek CA
                                                                                                         94597

         Cammy Wells Matt and Adam Owens                 Castello, Marino & Orr, a general partnership   1148 N. Chinowth,
         d b a M A Livestock                             Anthony D. Johnston                             Suite B
         P O Box 303                                     Fores Macko, APLC                               1148
         Westley CA 95387                                1600 G Street, Suite 103                        Visalia, CA 93291
                                                         Modesto, CA 95354

         American Ag Credit                              ARCH & BEAM GLOBAL, LLC                         Anthony D. Johnston
         Oakdale Branch                                  Attn: Howard Bailey                             Fores Macko, APLC
         700 North Yosemite Avenue                       2500 Camino Diablo #110                         1600 G Street
         Oakdale CA 95361                                Walnut Creek, CA 94596                          Suite 103
                                                                                                         Modesto, CA 95354

                                                                                                                                        28
          Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 3 of 51
Dated:                                For the Court,
9/30/19                               Wayne Blackwelder , Clerk




                                                                          29
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 4 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                         18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                   DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Anthony D. Johnston                   Dorothy M Arnaud and Helen F Jacobson                 BPM LLP
         Fores Macko, APLC                     c o Wanger Jones Helsley PC                           600 California Street
         1600 G Street                         265 E river Park Cir 310                              Suite 600
         Suite 103                             Fresno CA 93720                                       San Francisco, CA 94108
         Modesto, CA 95354

         Bachecki, Crom & Co., LLP             Beniamin Lopez                                        Braun International Real
         Attn: Jay D. Crom                     c/o Michael F. Babitzke                               Estate
         400 Oyster Point Blvd #106            6 S El Dorado St #305                                 Attn: Anthony E.
         South San Francisco, CA               Stockton CA 95202                                     Fitzgerald
         94080                                                                                       2035 Circle Dr.
                                                                                                     Hermosa Beach, CA
                                                                                                     90254

         Business Debt Solutions, Inc. Cammy Wells                                                   Carolyn Dilday and Dan
         Attn: Charles Doyle           P O Box 303                                                   Stadtler
         230 California St #302        Westley CA 95387                                              Michael G. Dini
         San Francisco, CA 94111                                                                     c/o Triebsch & Frampton,
                                                                                                     APC
                                                                                                     300 N. Palm Street
                                                                                                     Turlock CA 95380

         Carolyn Dilday and Daniel             Cazale Family Trust, Cazale Revocable Trust,          Steven M. Koch
         Stadtler                              Josephine Cazale Trust 10/7/98                        1148 N. Chinowth, Suite B
         c o Triebsch Frampton                 Kirk Rimmer                                           Visalia, CA 93291
         Attn Mike Dini                        112 J Street Suite 300
         300 N Palm St                         Sacramento, CA 95814
         Turlock CA 95380

         LBA RV−Company XXVII, LP LBA RV−Company XXVII, LP c/o Ryan Pinkston                         LBA RV−Company XXVII,
         3347 Michelson Drive, Suite 560 Mission St #3100                                            LP 3347 Michelson Dr
         200                         San Francisco, CA 94105−2992                                    #200
         Irvine, California 92612                                                                    Irvine, CA 92612−0687

         Laura Arambel                         Laura Arambel                                         Beniamin Lopez
         P O Box 176                           c o Sherry Arambel                                    c/o Michael F. Babitzke
         Westley CA 95387                      2401 N Park Dr                                        6 S El Dorado St #305
                                               Sacramento CA 95835                                   Stockton CA 95202
          Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 5 of 51
Dated:                                For the Court,
9/30/19                               Wayne Blackwelder , Clerk




                                                                          31
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 6 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                               DCN:       MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         James P. Filbin                      Mary Etta Filbin                    Thomas R. Filbin
         c/o Michael C. Normoyle              c/o Michael C. Normoyle             c/o Michael C. Normoyle
         814 14th St #A                       814 14th St #A                      814 14th St #A
         Modesto CA 95354−1028                Modesto CA 95354−1028               Modesto CA 95354−1028

         Flory Industries Inc4737             Franchise Tax BoardBankruptcy       Fred Frias Union Service226 N 2nd
         Toomes Rd                            SectionMS A−340Post Office Box      StreetPatterson CA 95363
         Salida CA 95368                      2952Sacramento CA 95812

         GDR Engineering Inc                  GDR Engineering Inc.3525 Mitchell   Todd S. Garan
         P O Box 1033                         Rd #GCeres CA 95307−9478            4375 Jutland Dr #200
         Ceres CA 95307                                                           PO Box 17933
                                                                                  San Diego CA 92177−7921

         Giddings Corby Hynes IncP O Growers Link                        Charles L. Hastings
         Box 3231                    Charles Hastings                    4568 Feather River Dr #A
         Modesto CA 95353−3231       4568 Feather River Dr. #A Stockton, Stockton CA 95219
                                     CA 95219

         Helen F. Jacobson10636    Howk Systems                                   Internal Revenue ServicePost Office Box
         Caminito DuroSan Diego CA 1825 Yosemite BlvdModesto CA                   7346Philadelphia PA 19101−7346
         92126−2803                95354−2905

         Idaho Bee Ranch LLC       Internal Revenue ServicePost Office Irrigation Design & Construction,
         c/o Borton Petrini LLP201 Box 7346Philadelphia PA             Inc.Charles L. Hastings4568 Feather
         Needham StreetModesto CA 19101−7346                           River Dr #A Stockton, CA 95219−6508
         95354
Dated:                                                            For the Court,
9/30/19                                                           Wayne Blackwelder , Clerk
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 7 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                               DCN:       MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Pillsbury Winthrop Shaw      Pillsbury Winthrop Shaw Pittman LLP               Michael A. Pinkston
         Pittman LLP                  Attn Cecily A Dumas Partner                       560 Misson St #3100
         Attn Cecily A Dumas Partner  Four Embarcadero Center 22nd Floor                San Francisco CA 94105
         Four Embarcadero Center 22nd San Francisco CA 94111−5998
         Floor
         San Francisco CA 94111−5998

         Kelly M. Raftery                       Raymond V. Castello or Wanda Castello   Kirk Steven Rimmer
         411 Ivy Street                         Anthony D. Johnston                     112 J St #300
         San Diego, CA 92101−2108               Fores Macko, APLC                       Sacramento CA 95814
                                                1600 G Street, Suite 103
                                                Modesto, CA 95354

         Christopher O Rivas        Natali A. Ron                                       SBN V Ag I LLC
         355 S Grand Ave #2900      4568 Feather River Dr #A                            Reed Smith LLP
         Los Angeles, CA 90071−1514 Stockton CA 95219                                   355 S. Grand Ave #2900
                                                                                        Los Angeles CA 90071

         SBN V Ag I LLC                         Brandy A. Sargent                       St James Law P C
         Christopher 0. Rivas                   760 SW Ninth Ave                        Attn Michael St James
         Reed Smith LLP                         Portland OR 97205                       22 Battery Street Suite 888
         355 S. Grand Ave #2900                                                         San Francisco CA 94111
         Los Angeles CA 90071

         Stanislaus County Tax CollectorState of California Department of Industrial Summit Investment Management
         P O Box 1003                   Relations                                    LLC
         Modesto CA 95353               160 Promenade Circle, Suite 330              1700 Lincoln Street Suite 2150
                                        Sacramento, CA 95834                         Denver CO 80203

         Steven M. Koch                         Steven M. Koch                          Brian Martin Schenker
         Koch, Degn & Gomez, LLP                1148 N. Chinowth, Suite B               Reed Smith LLP
         1148 N. Chinowth, Suite B              Visalia, CA 93291                       1717 Arch St #3100 Philadelphia
         Visalia, CA 93291                                                              PA 19103
Dated:                                                              For the Court,
9/30/19                                                             Wayne Blackwelder , Clerk



                                                                                                                                     33
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 8 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Ben Lopez                                 Jeffery Edward Arambel           Michael F. Babitzke
         c/o Jeffrey Silvia                        433 Roxanne Drive                6 S El Dorado St #305
         2800 W March Ln #410                      Patterson, CA 95363              Stockton, CA 95202−2804
         Stockton, CA 95219

         Steven S. Altman                          Danielle J. Bethel               Jason M. Blumberg
         201 Needham Street                        205 E River Park Circle #410     501 I St #7−500
         Modesto, CA 95354                         Fresno, CA 93720                 Sacramento, CA 95814

         Jonathan C. Cahill                        Iain A. Macdonald                Allen C. Massey
         4375 Jutland Dr #200                      221 Sansome St                   501 I St #7−500
         PO Box 17933                              San Francisco, CA 94104−2323     Sacramento, CA 95814
         San Diego, CA 92177−0933

         MetLife Agricultural Finance  Metropolitan Life Insurance                  Metropolitan Life Insurance Company
         P O Box 25965                 Company                                      Attn: Steven P. Traynor
         Shawnee Mission KS 66225−5965 Attn: James O. Moore                         10801 Mastin Blvd #930
                                       One MetLife Way                              Overland Park, KS 66210
                                       Whippany, NJ 07981

         Metropolitan Life Insurance               Metropolitan Life Insurance      Metropolitan Life Insurance Company
         Company                                   Company                          c/o K&L Gates LLP Attn: Brandy A
         c/o Brandy A. Sargent                     c/o Michael B. Lubic             Sargent
         1 SW Columbia St #1900                    10100 Santa Monica Blvd 8th Fl   1 SW Columbia St. Suite 1900
         Portland, OR 97258                        Los Angeles, CA 90067            Portland, OR 97258

         Metropolitan Life Insurance               Mid Valley Financial             Mid Valley Services, Inc.
         Company                                   7644 N Palm Ave                  c/o David R. Jenkins
         c/o Nolan C. Thomas                       Fresno CA 93711                  PO Box 1406
         10100 Santa Monica Blvd 8th Fl                                             Fresno, CA 93716
         Los Angeles, CA 90067
Dated:                                                              For the Court,
9/30/19                                                             Wayne Blackwelder , Clerk




                                                                                                                                     34
                       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 9 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                        18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                 DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Thomas G. Mouzes                      Howard S. Nevins                      Michael C. Normoyle
         555 Capitol Mall #1500                2150 River Plaza Dr #450              1230 13th Street, Suite C
         Sacramento, CA 95814                  Sacramento, CA 95833−3883             Modesto, CA 95354

         PDC Sacramento LLC                    PG E                                  PG&E
         8775 Folsom Blvd Ste 200              Box 997300                            PO BOX 8329
         Sacramento CA 95826                   Sacramento CA 95899−7300              C/O BANKRUPTCY IXB7
                                                                                     STOCKTON, CA 95208

         Paradiso Properties LLC               Pearson Realty                        Philip N Stadtler Trustee of the
         Attn Aaron Paradiso                   Attn: John G. Daggett, Sr. VP         Phillip N Stadtler and Lois C
         1282 Baldwin Lane                     7480 N. Palm Ave #101                 Stadtler Trust Dated Mar 4 1999
         Stockton CA 95215                     Fresno, CA 83711                      300 N Palm Street
                                                                                     Turlock CA 95381

         Tom Cazale                            Turlock Irrigation District           U.S. Bank NA dba Elan Financial
         1723 Palomares Way                    P O Box 819007                        Services
         Roseville CA 95747                    Turlock CA 95381−9007                 Bankruptcy Department
                                                                                     PO Box 108
                                                                                     St. Louis MO 63166−0108

         U.S. Bank National Association U.S. Bank National Association               U.S. Bank National Association
         Law Offices of Diane           c/o Fay Servicing, LLC                       c/o McCarthy & Holthus, LLP
         Weifenbach                     3000 Kellway Dr                              411 Ivy Street
         5120 E LaPalma Ave #209        Carrollton, TX 75006                         San Diego, CA 92101
         Anaheim, CA 92807

         V Alonzo Inc                          Wells Fargo Bank, N.A., as Servicer   WELLS FARGO BANK, N.A.
         P O Box 541                           Default Document Processing           c/o McCarthy & Holthus, LLP
         Lockeford CA 95237                    N9286−01Y                             1770 Fourth Avenue
                                               1000 Blue Gentian Road                San Diego, CA 92101
                                               Eagan MN 55121−7700
Dated:                                                                For the Court,
9/30/19                                                               Wayne Blackwelder , Clerk




                                                                                                                                       35
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 10 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                         18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                  DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Irrigation Design & Construction, Inc.Charles L. Irrigation Design          Irrigation Design & Construction,
         Hastings4568 Feather River Dr #A Stockton, CA Construction IDC              Inc.Charles L. Hastings4568 Feather
         95219−6508                                       P O Box 1412               River Dr #A Stockton, CA 95219−6508
                                                          Patterson CA
                                                          95363−1412

         JEA2, LLC                                               JPMorgan Chase      Helen F. Jacobson
         Attn: Riley C. Walter                                   Bank, N.A.          WANGER JONES HELSLEY PC
         265 E River Park Circle #310                            ALDRIDGE PITE,      265 E. River Park Cir #310
         Fresno CA 93720−1580                                    LLP                 Fresno CA 93720−1580
                                                                 4375 Jutland Dr
                                                                 #200
                                                                 PO Box 17933
                                                                 San Diego CA
                                                                 92177−0933

         David R. Jenkins                                        Joe Di Anna         Anthony D. Johnston
         8050 N Palm Ave, Ste 300                                Harvesting Inc.     1600 G Street. Suite103
         Fresno CA 93711                                         5912 Garst Road     Modesto CA 95354−2555
                                                                 Modesto CA
                                                                 95357−0134

         Josephine A. Cazale Trust dated October 7,              Darin T. Judd       Judith G. Callaway1120 13th St., Suite
         1998                                                    201 Tamal Vista BlvdGModesto, CA 95354−0950
         c/o Kirk S. Rimmer                                      Corte Madera CA
         112 J Street Suite 300                                  94925−1190
         Sacramento CA 95814−2200

         Cazale Family Trust, Cazale Revocable Trust, Chase                          Chase Bank N A
         Josephine Cazale Trust 10/7/98Kirk Rimmer112 P O Box 78035                  2609 McHenry AvenueModesto CA
         J Street Suite 300Sacramento, CA 95814       Phoenix AZ                     95350−3200
                                                      85062−8035

         Jay A. Christofferson                                   Dean A.              Colby Bell
         265 E River Park Cir #310                               Christopherson       3955 Starlite DriveCeres CA
         Fresno CA 93720−1580                                    1350 Treat           95307−9733
                                                                 Boulevard, Suite 420
                                                                 Walnut Creek CA
                                                                 94597−7895

                                                                                                                                        36
          Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 11 of 51
Dated:                                For the Court,
9/30/19                               Wayne Blackwelder , Clerk




                                                                           37
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 12 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                               DCN:       MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Stephanie Sese                               Sherry Arambel                      Sherry Arambel
         160 Promenade Circle #330                    2401 N Park Dr                      P O Box 176
         Sacramento, CA 95834−2962                    Sacramento CA 95835                 Westley CA 95387−0176

         Jeffrey Silvia                               James B. Sowka                      Daniel Stadtler
         2800 W March Ln #410                         233 S Wacker Dr #8000               PO Box 422
         Stockton, CA 95219−8200                      Chicago, IL 60606−6448              Gustine, CA 95322−0422

         Michael St. James                            Michael St. James                   Daniel Stadtler
         22 Battery St #888                           22 Battery Street, Suite 888        c/o Steven S. Altman
         San Francisco, CA 94111−5522                 San Francisco, CA 94111−5522        1127 12th St #104
                                                                                          Modesto, CA 95354−0841

         John D. Suhr                                 Dana A. Suntag
         757 L St                                     5757 Pacific, #222
         Fresno, CA 93721−2904                        Stockton, CA 95207−5159



Dated:                                                            For the Court,
9/30/19                                                           Wayne Blackwelder , Clerk




                                                                                                                                     38
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 13 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                       18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                 DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Diane V. Weifenbach               WESTLAKE FINANCIAL                           WELLS FARGO BANK, N.A.
         5120 E. LaPalma Avenue, Suite 209 SERVICES                                     ATTN BK DEPT MAC X7801−014
         Anaheim, CA 92807                 4751 WILSHIRE BLVD                           3476 STATEVIEW BLVD
                                           SUITE 100                                    FORT MILL SC 29715−7203
                                           LOS ANGELES, CA 90010

         West Valley Agricultural Services,          West Valley Ag                     West Valley Agricultural Services,
         LLC                                         P O Box 38                         LLC
         c/o Steven M. Koch                          Westley CA 95387−0038              Koch, Degn & Gomez, LLP
         1148 N Chinowth St #B                                                          1148 N. Chinowth, Suite B
         Visalia, CA 93291                                                              Visalia, CA 93291

         Westlake Financial Services                 Jennifer C. Wong                   PGE
         4751 Wilshire Bvld                          411 Ivy Street                     PO BOX 8329
         Los Angeles CA 90010                        San Diego, CA 92101                C/O BK IXB7
                                                                                        STOCKTON CA 95208

         WELLS FARGO HOME MORTGAGE (u)Arch & Beam Global, LLC                           (u)Bachecki, Crom & Co., LLP
         8480 STAGECOACH CIR
         FREDERICK MD 21701

         (u)Braun International                      (u)Braun International Real Estate (u)Business Debt Solutions, Inc.

         (u)CNH Industrial Capital America           (u)Judith G. Callaway              (u)Cushman & Wakefield U.S. Inc.
         LLC
Dated:                                                             For the Court,
9/30/19                                                            Wayne Blackwelder , Clerk




                                                                                                                                      39
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 14 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                        18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                 DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         (u)Tracy Hope Davis                     u)Deborah DeWolf                   (u)Garry DeWolf

         (u)Filbin Land & Cattle Co., Inc. (u)Growers Link                          (u)Irrigation Design & Construction, Inc.

         (u)JPMorgan Chase Bank, N.A. (u)Benjamin Lopez                             (u)Morada Farming Company, LLC

         (u)Pearson Realty                       u)SBN V Ag I LLC                   (d)Michael St. James
                                                                                    22 Battery Street, Suite 888
                                                                                    San Francisco, CA 94111−5522

         (u)Wells Fargo Bank, N.A.               (u)West Stanislaus Irrigation District (d)Jennifer C. Wong
                                                                                        411 Ivy Street
                                                                                        San Diego, CA 92101−2108


Dated:                                                              For the Court,
9/30/19                                                             Wayne Blackwelder , Clerk




                                                                                                                                       40
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 15 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                    CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                                 DCN:      MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Colby Bell                           Com Trade                            Commercial Trade, Inc.5330 Office Center
         P O Box 2710                         P O Box 10389Bakersfield CA          CourtBakersfield CA 93309−1573
         Ceres CA 95307−7710                  93389−0389

         Commercial Trade Inc      Credit Consulting Services P O Box              Credit Consulting Services c/o Herendeen
         c/o Sandra Kuhn           5879                                            BryanAttn MacDonald Bryan119 Cayuga
         McCormack5330 Office      Salinas CA 93915−5879                           St
         Center Court Ste C                                                        Salinas CA 93902−2626
         Bakersfield CA 93309−1561

         Creditors Bureau USA                 Creditors Bureau USA, Assignee for   Cushman & Wakefield U.S. Inc.
         c/o John D. Suhr                     The Burchell Nursery                 Attn: Blake Rasmussen3255 W. March
         757 L St                             757 'L' Street                       Lane #230Stockton, CA 95219−2353
         Fresno CA 93721−2998                 Fresno, CA 93721−2904

         Daniel Stadtler and Carolyn Dave Wilson Nursery, Inc.Anthony D. Dave Wilson Nursery, Inc.Anthony D.
         Dilday                      Johnston1600 G Street, Suite        JohnstonFores Macko, APLC1600 G
         Michael G Dini              103Modesto, CA 95354−2555           Street, Suite 103Modesto, CA 95354−2555
         300 N Palm St
         Turlock CA 95380−4029

         Tracy Hope Davis         Carolyn Dilday                                   Carolyn Dilday
         c/o Allen C. Massey      24789 N County Rd 3360                           c/o Steven S. Altman
         501 I St #7−500          Wynnewood OK 73098−9364                          1127 12th St #104
         Sacramento CA 95814−7304                                                  Modesto CA 95354−0841

         Michael G. Dini                      Director of Industrial Relations     Dorothy Arnaud
         Triebsch & Frampton300 N.            David Garza Office of the            1566 Liverpool CourtManteca CA
         Palm StreetTurlock CA                Director−Legal Unit                  95336−6246
         95380−4029                           160 Promenade Cir #330
                                              Sacramento CA 95834−2962
Dated:                                                                For the Court,
9/30/19                                                               Wayne Blackwelder , Clerk




                                                                                                                                     41
                      Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 16 of 51
FORM EDC3071 Certificate of Notice (v.1.15)                                                                      18−90029 − E − 11

               UNITED STATES BANKRUPTCY COURT
                    Eastern District of California
                                        1200 I Street, Suite 4
                                        Modesto, CA 95354
                                          (209) 521−5160
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov
                                       Mailing Address:
                           Robert T. Matsui United States Courthouse
                                   501 I Street, Suite 3−200
                                     Sacramento, CA 95814


                                                   CERTIFICATE OF NOTICE


Case Number:              18−90029 − E − 11                                               DCN:       MF−40
Debtor Name(s) and Address(es):


   Jeffery Edward Arambel
   433 Roxanne Drive
   Patterson, CA 95363

   The undersigned clerk in the Office of the United States Bankruptcy Court for this district hereby certifies that copies of
   the Notice of Appeal to the U.S. District Court for the Eastern District of California, filed on 9/27/19, were transmitted to
   BNC for service today to the following parties at their respective addresses as shown in the Court's records.
         Dorothy M Arnaud/Helen F                   Dorothy M Arnaud and Helen F     EMPLOYMENT DEVELOPMENT
         Jacobson/Gary Lee DeWolf265 E              Jacobson                         DEPARTMENT
         River Park Cir                             c o Wanger Jones Helsley 265 E   Bankruptcy Group MIC 92EPO Box
         Ste 310                                    river Park Cir 310Fresno CA      826880Sacramento, CA 94280−0001
         Fresno CA 93720−1580                       93720−1580

         El Che Corporationc/o Jose                 Reno F.R. Fernandez III          Filbin
         Eguiluz2226 Paloma Ave                     221 Sansome St 3rd Fl            c o Wanger Jones Helsley 265 E River
         Stockton CA 95209−2916                     San Francisco CA 94104−2331      Park Cir
                                                                                     Suite 310
                                                                                     Fresno CA 93720−1580




Dated:                                                            For the Court,
9/30/19                                                           Wayne Blackwelder , Clerk




                                                                                                                                     42
              Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 17 of 51

 1   SEYFARTH SHAW LLP
     M. Ryan Pinkston (State Bar No. 310971)
 2   E-mail: rpinkston@seyfarth.com
     560 Mission Street, Suite 3100
 3   San Francisco, California 94105
     Tel: 415.544.1013; Fax: 415.397.8549
 4
     James B. Sowka (Admitted Pro Hac Vice)
 5   E-mail: jsowka@seyfarth.com
     233 South Wacker Drive, Suite 8000
 6   Chicago, IL 60606
     Tel: 312.460.5325; Fax: 312.460.7325
 7
     Attorneys for LBA RV-COMPANY XXVII, LP
 8

 9

10
                       UNITED STATES BANKRUPTCY COURT FOR THE
11                          EASTERN DISTRICT OF CALIFORNIA

12    In re                                    )   Case No. 9:18-bk-90029
                                               )
13    JEFFERY EDWARD ARAMBEL,                  )   Chapter 11
                                               )
14                         Debtor.             )   LBA RV-COMPANY XXVII, LP’S NOTICE
                                               )   OF APPEAL AND STATEMENT OF
15                                             )   ELECTION TO HAVE APPEAL HEARD BY
                                               )   DISTRICT COURT
16                                             )
                                               )   DCN:         MF-40
17                                             )
                                               )
18                                             )   Honorable Ronald H. Sargis
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22

23

24

25

26

27

28


                 NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029
              Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 18 of 51

 1          Pursuant to 28 U.S.C. § 158(a), Creditor LBA RV-COMPANY XXVII, LP (“LBA”), by and

 2   through undersigned counsel, hereby appeals to the United States District Court for the Eastern District

 3   of California from the Order Confirming Debtor in Possession’s Plan of Reorganization (Dkt. No. 970,

 4   DCN MF-40) (“Confirmation Order”) entered by the United States Bankruptcy Court for the Eastern

 5   District of California on September 15, 2019. A copy of the Confirmation Order is attached hereto as

 6   Exhibit A.

 7          The name of the other party to the Confirmation Order and the names, addresses, and telephone

 8   numbers of counsel are as follows:

 9          MACDONALD FERNANDEZ LLP
            Iain A. MacDonald (SBN 051073)
10          Reno F.R. Fernandez III (SBN 251934)
            Matthew J. Olson (SBN 265908)
11          914 Thirteenth Street
            Modesto, California 95354
12          Telephone: (209) 521-8100
            Facsimile: (415) 394-5544
13
            Attorneys for Debtor in Possession Jeffery E. Arambel
14
            LBA hereby elects to have its appeal heard by the United States District Court for the Eastern
15
     District of California rather than by the Bankruptcy Appellate Panel.
16

17

18   DATED: September 27, 2019                         SEYFARTH SHAW LLP
19
                                                       By:    /s/ M. Ryan Pinkston
20                                                                James B. Sowka
                                                                  M. Ryan Pinkston
21

22                                                     Attorneys for LBA RV-COMPANY XXVII, LP
23

24

25

26

27

28

                                                        1
                  NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 19 of 51




             EXHIBIT A
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 20 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 21 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 22 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 23 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 24 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 25 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 26 of 51




                                                                 3
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 27 of 51




                                                                 4
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 28 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 29 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 30 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 31 of 51
              Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 32 of 51

 1   SEYFARTH SHAW LLP
     M. Ryan Pinkston (State Bar No. 310971)
 2   E-mail: rpinkston@seyfarth.com
     560 Mission Street, Suite 3100
 3   San Francisco, California 94105
     Tel: 415.544.1013; Fax: 415.397.8549
 4
     James B. Sowka (Admitted Pro Hac Vice)
 5   E-mail: jsowka@seyfarth.com
     233 South Wacker Drive, Suite 8000
 6   Chicago, IL 60606
     Tel: 312.460.5325; Fax: 312.460.7325
 7
     Attorneys for LBA RV-COMPANY XXVII, LP
 8

 9

10
                       UNITED STATES BANKRUPTCY COURT FOR THE
11                          EASTERN DISTRICT OF CALIFORNIA

12    In re                                    )   Case No. 9:18-bk-90029
                                               )
13    JEFFERY EDWARD ARAMBEL,                  )   Chapter 11
                                               )
14                         Debtor.             )   LBA RV-COMPANY XXVII, LP’S NOTICE
                                               )   OF APPEAL AND STATEMENT OF
15                                             )   ELECTION TO HAVE APPEAL HEARD BY
                                               )   DISTRICT COURT
16                                             )
                                               )   DCN:         MF-40
17                                             )
                                               )
18                                             )   Honorable Ronald H. Sargis
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
                                               )
22

23

24

25

26

27

28


                 NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029   9
              Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 33 of 51

 1          Pursuant to 28 U.S.C. § 158(a), Creditor LBA RV-COMPANY XXVII, LP (“LBA”), by and

 2   through undersigned counsel, hereby appeals to the United States District Court for the Eastern District

 3   of California from the Order Confirming Debtor in Possession’s Plan of Reorganization (Dkt. No. 970,

 4   DCN MF-40) (“Confirmation Order”) entered by the United States Bankruptcy Court for the Eastern

 5   District of California on September 15, 2019. A copy of the Confirmation Order is attached hereto as

 6   Exhibit A.

 7          The name of the other party to the Confirmation Order and the names, addresses, and telephone

 8   numbers of counsel are as follows:

 9          MACDONALD FERNANDEZ LLP
            Iain A. MacDonald (SBN 051073)
10          Reno F.R. Fernandez III (SBN 251934)
            Matthew J. Olson (SBN 265908)
11          914 Thirteenth Street
            Modesto, California 95354
12          Telephone: (209) 521-8100
            Facsimile: (415) 394-5544
13
            Attorneys for Debtor in Possession Jeffery E. Arambel
14
            LBA hereby elects to have its appeal heard by the United States District Court for the Eastern
15
     District of California rather than by the Bankruptcy Appellate Panel.
16

17

18   DATED: September 27, 2019                         SEYFARTH SHAW LLP
19
                                                       By:    /s/ M. Ryan Pinkston
20                                                                James B. Sowka
                                                                  M. Ryan Pinkston
21

22                                                     Attorneys for LBA RV-COMPANY XXVII, LP
23

24

25

26

27

28

                                                        1
                  NOTICE OF APPEAL AND STATEMENT OF ELECTION / CASE NO.: 9:18-BK-90029
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 34 of 51




             EXHIBIT A




                                                                 11
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 35 of 51




                                                                 12
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 36 of 51




                                                                 13
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 37 of 51




                                                                 14
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 38 of 51




                                                                 15
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 39 of 51




                                                                 16
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 40 of 51




                                                         17
                   Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 41 of 51

 1    SEYFARTH SHAW LLP
      M. Ryan Pinkston (State Bar No. 310971)
 2    E-mail: rpinkston@seyfarth.com
      560 Mission Street, Suite 3100
 3    San Francisco, California 94105
      Tel: 415.544.1013; Fax: 415.397.8549
 4
      James B. Sowka (Admitted Pro Hac Vice)
 5    E-mail: jsowka@seyfarth.com
      233 South Wacker Drive, Suite 8000
 6    Chicago, IL 60606
      Tel: 312-460-5325; Fax: 312-460-7325
 7
      Attorneys for LBA RV-COMPANY XXVII, LP
 8

 9
                            UNITED STATES BANKRUPTCY COURT FOR THE
10                               EASTERN DISTRICT OF CALIFORNIA

11     In re                                               )   Case No. 9:18-bk-90029
                                                           )
12     JEFFERY EDWARD ARAMBEL,                             )   Chapter 11
                                                           )
13                              Debtor.                    )   PROOF OF SERVICE
                                                           )
14                                                         )   DCN:          MF-40
                                                           )
15                                                         )   Date:           September 10, 2019
                                                           )
16                                                         )   Time:           10:00 a.m.
                                                           )   Courtroom:      33
17                                                         )                   501 I Street, 6th Floor
                                                           )                   Sacramento, California
18                                                         )
                                                           )   Honorable Ronald H. Sargis
19

20
               I, the undersigned, hereby certify that I am a citizen of the United States of America and
21
     employed in the City and County of San Francisco, California; that I am over the age of eighteen years
22
     and not a party to the within action; and that my business address is Seyfarth Shaw LLP, 560 Mission
23
     Street, Suite 3100, San Francisco, California 94105.
24
               I served the following document(s) by the method(s) and upon the recipient(s) indicated below:
25
               LBA RV-COMPANY XXVII, LP’S NOTICE OF APPEAL AND STATEMENT OF
26
               ELECTION TO HAVE APPEAL HEARD BY DISTRICT COURT
27

28

                                                           1
                                     PROOF OF SERVICE / CASE NO.: 9:18-BK-90029                             18
     57911464v.1
                   Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 42 of 51

 1           by causing the document(s) listed above to be placed in a sealed envelope with postage thereon
      
       fully prepaid, in the United States mail on September 27, 2019, at San Francisco, California,
 2           addressed as set forth in the Court’s mailing matrix for this case (attached hereto).

 3           by personally delivering the document(s) listed above to the person(s) at the address(es) set forth
      
       below.
 4
             by placing the document(s) listed above, together with an unsigned copy of this declaration, in a
 5    
       sealed envelope or package provided by an overnight delivery carrier with postage paid on
             account and deposited for collection with the overnight carrier at San Francisco, California,
 6           addressed as set forth below.

 7           by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
      
       below on September 27, 2019.
 8
              Iain A. McDonald                                  Allen C. Massey
 9            Reno F.R. Fernandez                               Jason M. Blumberg
              221 Sansome Street                                Greg Powell
10            San Francisco, CA 94104                           501 I Street, #7-500
              Email: iain@macfern.com                           Sacramento, CA 95814
11            reno@macfern.com                                  Email: al.c.massey@usdoj.gov
                                                                Jason.blumberg@usdoj.gov
12            Matthew J. Olson                                  Greg.powell@usdoj.gov
              914 Thirteenth Street
13            Modesto, CA 95354                                 Counsel for Tracy Hope Davis, U.S. Trustee
              matt@macfern.com
14
              Counsel for Debtor Jeffrey Arambel
15

16           electronically by causing the document(s) listed above to be filed via the Court’s CM/ECF
      
       System on September 27, 2019.
17

18

19       I declare under penalty of perjury under the laws of the United States of America that the above is

20   true and correct. Executed on September 27, 2019, at San Francisco, California.

21

22

23
                                                         M. Ryan Pinkston
24

25

26

27

28

                                                           2
                                      PROOF OF SERVICE / CASE NO.: 9:18-BK-90029                                19
     57911464v.1
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 43 of 51




                                                                 20
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 44 of 51
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 45 of 51




                                                                 22
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 46 of 51




                                                                 23
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 47 of 51




                                                                 24
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 48 of 51




                                                                 25
Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 49 of 51




                                                                 26
       Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 50 of 51


                                                             ADVPEND, RELATED, APLDIST, APPEAL




                                   U.S. Bankruptcy Court
                           Eastern District of California (Modesto)
                              Bankruptcy Petition #: 18−90029
                                                                                     Date filed:   01/17/2018
Assigned to: Hon. Ronald H. Sargis                                             Plan confirmed:     09/15/2019
Chapter 11                                                                         341 meeting:    02/22/2018
Voluntary                                                           Deadline for filing claims:    05/16/2018
Asset                                                        Deadline for filing claims (govt.):   07/16/2018
                                                           Deadline for objecting to discharge:    04/16/2018

Debtor                                                  represented by Reno F.R. Fernandez, III
Jeffery Edward Arambel                                                 221 Sansome St 3rd Fl
433 Roxanne Drive                                                      San Francisco, CA 94104
Patterson, CA 95363                                                    415−362−0449
STANISLAUS−CA
SSN / ITIN: xxx−xx−6709                                                Iain A. Macdonald
dba Jeffery E. Arambel Farms                                           221 Sansome St
                                                                       San Francisco, CA 94104
                                                                       (415) 362−0449

                                                                       Matthew J. Olson
                                                                       914 Thirteenth Street
                                                                       Modesto, CA 95354
                                                                       209−521−8100

U.S. Trustee
Office of the U.S. Trustee
Robert T Matsui United States Courthouse
501 I Street , Room 7−500
Sacramento, CA 95814

U.S. Trustee                                            represented by Allen C. Massey
Tracy Hope Davis                                                       501 I St #7−500
c/o Allen C. Massey                                                    Sacramento, CA 95814
501 I St #7−500                                                        916−930−2100
Sacramento, CA 95814

U.S. Trustee                                            represented by Jason M. Blumberg
Tracy Hope Davis                                                       501 I St #7−500
                                                                       Sacramento, CA 95814
                                                                       916−930−2076

                                                                                                      Doc.
 Filing Date           #                                   Docket Text                             Locator ID

                           970       Order Confirming Chapter 11 Plan [MF−40]. (rlos)               29504413
 09/15/2019                          (Entered: 09/16/2019)

                           992       Notice of Appeal and Statement of Election to District
                                     Court [MF−40] Re: 970 Order Confirming Plan (Fee               29570073
                                     Paid $298) (eFilingID: 6588734) (bres) (Entered:
 09/27/2019                          09/30/2019)
                                                                                                                1
     Case 2:19-cv-01978-TLN Document 1 Filed 09/30/19 Page 51 of 51


                   993    Certificate/Proof of Service of 992 Notice of Appeal      29570098
09/27/2019                [MF−40] (bres) (Entered: 09/30/2019)

                   994    Transmittal to District Court in Sacramento [MF−40] Re:   29570174
09/30/2019                992 Notice of Appeal (bres) (Entered: 09/30/2019)

                   995    Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570290
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   996    Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570508
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   998    Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570676
09/30/2019                of Appeal (kwis) (Entered: 09/30/2019)

                   999    Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570745
09/30/2019                of Appeal (mfrs) (Entered: 09/30/2019)

                   997    Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570669
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   1000   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570811
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   1001   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570891
09/30/2019                of Appeal (kwis) (Entered: 09/30/2019)

                   1003   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570945
09/30/2019                of Appeal (mfrs) (Entered: 09/30/2019)

                   1002   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570904
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   1004   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29570996
09/30/2019                of Appeal (bres) (Entered: 09/30/2019)

                   1005   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29571106
09/30/2019                of Appeal (kwis) (Entered: 09/30/2019)

                   1006   Certificate of Notice of Appeal [MF−40] Re: 992 Notice    29571128
09/30/2019                of Appeal (kwis) (Entered: 09/30/2019)




                                                                                               2
